Citation Nr: 0422811	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  02-07 606A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD) and anxiety disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from July 7, 1944, to 
October 20, 1944.

This case came to the Board of Veterans' Appeals (Board) from 
a March 2002 RO decision that denied the veteran's claims 
seeking service connection for PTSD and for bilateral hearing 
loss.  A Board videoconference hearing was held in December 
2003.

In August 2004, the Board granted an advancement of the 
veteran's appeal on the Board's docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that service connection is warranted for 
an acquired psychiatric disorder, to include PTSD and anxiety 
disorder, as well as for bilateral hearing loss.  He 
attributes both of these conditions to an explosion that 
occurred while he was stationed at an ammunition depot in 
Hawthorne, Nevada.  He alleges that more than eighteen fellow 
soldiers were killed in this incident.  During the hearing, 
however, the veteran was unable to provide a specific date 
for this explosion.  As set out in more detail below, he 
should be requested to provide the approximate date of the 
explosion within a 60-day time period in order to attempt to 
confirm this event.  

The RO attempted to obtain the veteran's service medical and 
personnel records in order to confirm the veteran's unit of 
assignment and dates of assignment.  In response to the RO's 
November 2001 request, the National Personnel Records Center 
(NPRC) reported that the veteran's service medical and 
personnel records were destroyed in a fire at the records 
center in 1973.  Moreover, his alleged stressor herein is not 
combat-related.  Thus, his assertion of an inservice stressor 
is not sufficient to establish its occurrence.  Rather, a 
service stressor must be established by official service 
records or other credible supporting evidence.  38 C.F.R. 
§ 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).

The Board finds there is a further duty to assist the veteran 
with his claims herein.  Veterans Claims Assistance Act of 
2000 (VCAA); 38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 38 
C.F.R. §§ 3.102, 3.159(c)(d) (2003).  In particular, the RO 
should make an attempt to verify his claimed inservice 
stressor.

Accordingly, the Board remands the case to the RO for the 
following action: 

1.  The RO should send the veteran 
written notice under the VCAA concerning 
the evidence and information necessary to 
substantiate his claims for service 
connection for PTSD and for bilateral 
hearing loss, including notice of what 
portion he is to provide and what portion 
the VA is to provide.  38 U.S.C.A. 
§§ 5103A, 5107(a); 38 C.F.R. §§ 3.102, 
3.159(c)(d).

2.  The RO should ask the veteran to 
identify all medical treatment providers 
who have treated him for psychiatric 
problems (including PTSD) and for 
bilateral hearing loss since his 
discharge from the service in October 
1944.  The RO should then obtain copies 
of the identified medical records.  
Regardless of his response, the RO should 
obtain his treatment records since 
January 1999 from the VA medical center 
in New Orleans, Louisiana.

3.  The RO should request the veteran to 
provide any additional information on his 
claimed inservice stressor for PTSD.  He 
should be asked to provide more details  
(names, approximate dates, places, unit 
assignments, etc.) about the explosion 
that occurred while he was stationed in 
Hawthorne, Nevada.  The veteran should 
narrow the date of the explosion to a 60-
day period during his tour of duty.  
Although he may not remember the specific 
date of this incident, it is essential to 
know if it occurred during the beginning, 
middle or end of his period of military 
service from July 7, 1944, to October 20, 
1944.

4.  The RO should then attempt to verify 
the veteran's claimed service stressor(s) 
through the U.S. Armed Services Center for 
Unit Records Research (CURR).  It is 
CURR's policy to search for 60-day periods 
at a time, thus, it is essential that the 
veteran provide an accurate date of the 
explosion that occurred while he was 
stationed in Hawthorne, Nevada.  CURR 
should be asked to verify the specific 
stressors claimed by the veteran, and CURR 
should also be asked to provide unit 
histories of the veteran's unit during his 
service (if possible).  In particular, 
CURR should be asked to verify an 
explosion at the ammunition dump at in 
Hawthorne, Nevada, during the veteran's 
period of service from July 7, 1944, to 
October 20, 1944.

5.  Only if a service stressor is verified 
by the adjudicator, the veteran should 
undergo another VA compensation 
examination to determine the existence and 
etiology of PTSD (or any other psychiatric 
disorder).  The claims folder should be 
provided to and reviewed by the VA 
physician in conjunction with the 
examination.  Any diagnosis of PTSD must 
be in accordance with the standards of 
DSM-IV.  If PTSD is diagnosed, the VA 
examiner should clearly identify the 
event(s) which are considered stressors 
supporting the diagnosis, and should fully 
explain why the stressors are considered 
sufficient under the standards of DSM-IV.  
If any other psychiatric disorder is 
diagnosed, the VA examiner should offer an 
opinion as to whether it is at least as 
likely as not that the condition is 
related to the veteran's period of active 
duty service, from July 1944 to October 
1944.

6.  Only if the described explosion, or 
other evidence of acoustic trauma, is 
verified, the RO should request that a VA 
audiologic examiner to express an 
opinion, based upon a review of the 
material in the claims file, as to 
whether it is at least as likely as not 
that the veteran's bilateral hearing loss 
is etiologically related to exposure to 
acoustic trauma during his active 
service, specifically the described 
explosion at Hawthorne, Nevada.  If the 
examiner determines that an audiologic 
examination is required, one should be 
scheduled.  The Board, however, is not 
specifically ordering another audiologic 
test because recent VA medical evidence 
confirms that the veteran has bilateral 
hearing loss.  38 C.F.R. § 3.385 (2003).  
The supporting rationale for the opinion 
must also be provided.  

7.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claims 
for service connection for an acquired 
psychiatric disorder, to include PTSD and 
anxiety disorder, and for bilateral 
hearing loss.  If either claim is denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	CHRISTOPHER J. GEARIN 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




